Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1975, which adopted and affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner that the claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. The claimant’s testimony establishes that he initially left his employment pursuant to a leave of absence and went to Puerto Rico *997and that he did not return when the leave of absence ended. The record contains a copy of a letter from the claimant to his employer, dated January 30, 1975, wherein he recites that he was not going to return from Puerto Rico "because of attendance of my family.” At most, the claimant’s reasons for not returning to his employment created issues of credibility and fact for the board. The record contains substantial evidence to support the finding of the board. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.